DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s amendment, filed 07/06/2021, has been entered.
Claims 1-12 have been canceled.
Claims 13-27 have been added and are currently pending.
Claims 13-27 are currently under examination as they read on a method of treating nonalcoholic steatohepatitis (NASH) with an antibody, antibody fragment or scFv targeting a phosphocholine headgroup of an oxidized phospholipid.

This Office Action will be in response to Applicant’s amendment/arguments, filed 12/02/2020.
The Rejections of Record can be found in the previous Office Action, mailed 09/01/2020.

The previous rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of Applicant’s amendment, filed 12/02/2020, particularly in the cancelation of claims 3-4.  

The previous rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement has been withdrawn in view of Applicant’s amendment, filed 12/02/2020.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed . Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the 
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody 
In the instant case, the specification discloses several specific antibodies, e.g., E06-scFv.  The claims broadly encompass a genus of antibody or scFv that bind to a phosphocholine headgroup of an oxidized phospholipid and have sequence variations in CDRs with percent identity with reference sequences.  The instant claims attempt to claim all the variants of E06 with the above identified function, wherein the instant specification does not describe representative examples to support the full scope of the claims because the instant specification discloses only a handful of exemplary antibodies/scFv that bind to a phosphocholine headgroup of an oxidized phospholipid, e.g., E06-scFv.  
It is well established in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly some residues in all 6 CDRs were used for the constructs (see page 3080, left col.).  The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site, is underscored by Casset et al. (BBRC 2003, 307:198-205), which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left col.) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left col.).  Vajdos et al. (J. Mol. Biol. (2002) 320, 415-428), additionally state that antigen 
Given the well known high level of polymorphism of immunoglobulins / antibodies, the skilled artisan would not have been in possession of the vast repertoire of antibodies or scFv that are variants of the referenced antibody encompassed by the claimed invention;  one of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species possessed by the members of the genera of any antibody or scFv binding to a phosphocholine headgroup of an oxidized phospholipid broadly 
References cited herein are cited in Applicant’s IDS.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 13-19, 22-23, 25 are rejected under pre-AIA  35 U.S.C. 102(a) and (e) as being anticipated by Sverdlov et al. (WO 2012/113783 A1) as evidenced by Shaw et al. (J. Clin. Invest. 2000, 105:1731-1740).

Sverdlov taught a method of treating NASH with anti-oxLDL antibodyies that bind a phosphocholine headgroup of oxLDL which is an oxidized phospholipid (see, e.g., page 2, lines 13-21).  In particular, Sverdlov disclosed E06 antibody as one of these antibodies which would inherently comprise a VH and a VL comprising CDR sequences recited in the claims (see page 3, lines 8-22).  Furthermore, Sverdlov disclosed that E06 is an IgM autoantibody which would have a native Fc region. (see page 3, line 10).  Sverdlov’s E06 antibody has identical CDR sequences as those recited in claims 14-16 as evidenced by Shaw et al. (see Figure 2 attached at the end of this Office Action).  SEQ ID NOs: 6-11 of the present Application (VH CDR 1-3 and VL CDR1-3) are shown in boxes in the sequence in Figure 2.  
Moreover, it is noted that the sequence alignment on page 5 of Applicant’s remarks, filed 07/06/2021, shows that Shaw’s VH shares 98% sequence identity with VH (amino acid 162-284) of SEQ ID NO: 2 and 95% with VL (amino acid 34-146) of SEQ ID NO: 2 in regions where VH and VL share sequence homology.  Therefore, Serdlov anticipate the present claims.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 20, 21, 24, 26, 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sverdlov et al. (WO 2012/113783 A1) as evidenced by Shaw et al. (J. Clin. Invest. 2000, 105:1731-1740) in view of Imamura et al. (US 2009/0130776 A1, cited on IDS).
Applicant’s argument has been considered in full but has not been found convincing for reasons of record.  The rejection of record is applicable to newly added claims and is reiterated herein for Applicant’s convenience.
The teachings of Sverdlov as evidenced by Shaw have been discussed above (see supra).  Sverdlov did not teach humanized or humanized IgG antibody.  However, it would have been obviate to one of ordinary skill in the part to use a humanized IgG antibody for treating NASH because using humanizing antibody for human therapy was well-known in the art and humanized E06 antibody was available at the time of the invention as taught by Imamura (see entire document).  
Moreover, Imamura taught humanized and IgG (see paragraphs [0073] and [0075]).  Given that Sverdlov taught that antibodies against PC headgroup of oxLDL are beneficial to treating NASH, one of ordinary skill in the art would have been motivated to use a humanize IgG antibody given that it was known in the art as taught by Imamura.
Therefore, the invention, as a whole, was prima facie obvious to one of ordinary skill in the art, at the time of the invention was made as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON X WEN whose telephone number is (571)270-3064.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SHARON X WEN/Primary Examiner, Art Unit 1644                                                                                                                                                                                                        December 3, 2021














    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale